Case 3:20-cv-00565-GPC-DEB Document 25 Filed 05/27/20 PageID.229 Page 1 of 2



   1   LEVI & KORSINSKY, LLP
       Adam C. McCall (SBN 302130)
   2
       Adam M. Apton (SBN 316506)
   3   Email: amccall@zlk.com
       Email: aapton@zlk.com
   4
       445 South Figueroa Street, 31st Floor
   5   Los Angeles, CA 90071
       Tel: (213) 985-7290
   6
   7   Attorneys for Movant Gary Buchheim
   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10
       CITY OF HALLANDALE BEACH                    No. 3:20-cv-00565-GPC-MDD
  11
       POLICE OFFICERS’ AND
  12   FIREFIGHTERS’ PERSONNEL                     NOTICE OF WITHDRAWAL OF
       RETIREMENT TRUST, on behalf of              MOTION OF GARY BUCHHEIM
  13
       itself and all others similarly situated,   FOR APPOINTMENT AS LEAD
  14                                               PLAINTIFF AND APPROVAL OF
  15                          Plaintiff,           SELECTION OF COUNSEL

  16       v.                                      Date: July 24, 2020
  17                                               Time: 1:30 p.m.
       ANAPTYSBIO, INC., HAMZA SURIA,              Courtroom: 2D
  18   MARCO LONDEI, and DOMINIC G.                Judge: Gonzalo P. Curiel
  19   PISCITELLI,
                                                   NO ORAL ARGUMENT
  20                          Defendants.          PURSUANT TO LOCAL RULE
  21
             TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR
  22
       COUNSEL OF RECORD:
  23
  24                PLEASE TAKE NOTICE that Gary Buchheim (“Movant”),
  25   respectfully withdraws his motion for appointment as Lead Plaintiff in the above-
  26   captioned action (the “Action”) and approval of his selection of Lead Counsel. On
  27   May 26, 2020, Movant timely filed a motion for appointment as Lead Plaintiff and
  28   approval of selection of counsel, stating that he suffered losses of approximately
Case 3:20-cv-00565-GPC-DEB Document 25 Filed 05/27/20 PageID.230 Page 2 of 2



   1 $39,940.53 in financial losses in connection with his purchases of securities of
   2 Anaptysbio, Inc. (“Anaptysbio” or the “Company”) from October 10, 2017 through
   3 November 7, 2019, inclusive. A similar motion for appointment as lead plaintiff
   4 and approval of selection of counsel was filed by another putative class member in
   5 the Action. Having reviewed the competing lead plaintiff motion, Movant does not
   6 appear to have the largest financial interest.
   7         The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a
   8 presumption that the “most adequate plaintiff” to represent the interests of class
   9 members is the person or group that, among other things, has “the largest financial
  10 interest in the relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based
  11 upon a review of the competing motion and supporting papers provided by the other
  12 movant seeking appointment as lead plaintiff, it appears that, while Movant is well-
  13 qualified to serve as Lead Plaintiff in the Action, he does not possess the “largest
  14 financial interest in the relief sought by the class” as required by the PSLRA. 15
  15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).
  16         This withdrawal shall have no impact on Movant’s membership in the
  17 proposed class, his right to share in any recovery obtained for the benefit of the
  18 class, or his ability to serve as Lead Plaintiff should the need arise.
  19 Dated: May 27, 2020                Respectfully submitted,
  20
                                        LEVI & KORSINSKY, LLP
  21
  22                                    s/ Adam C. McCall
                                        Adam M. Apton (SBN 316506)
  23                                    Adam C. McCall (SBN 302130)
  24                                    Email: aapton@zlk.com
                                        Email: amccall@zlk.com
  25                                    445 South Figueroa Street, 31st Floor
  26                                    Los Angeles, CA 90071
                                        Tel: (213) 985-7290
  27
  28                                    Counsel for Movant Gary Buchheim

           NOTICE OF MOTION OF GARY BUCHHEIM FOR APPOINTMENT AS LEAD PLAINTIFF AND
                               APPROVAL OF SELECTION OF COUNSEL
                                   Case No. 3:20-cv-00565-W-BLM
                                                 2
